Citation Nr: 1409390	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as an anxiety disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for bilateral gastrocnemius atrophy, to include as secondary to service-connected lumbosacral strain and lumbar radiculopathy of each lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for residuals of transient ischemic attacks with lacunar infarct on and after June 1, 2007.  

4.  Entitlement to special monthly compensation based on housebound criteria for the period from June 1, 2007, to December 31, 2008.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in July 2007, January 2008, and September 2008 by the Department of Veterans Affairs (VA) Regional Office in Manila, Republic of the Philippines.  The issues herein addressed were previously before the Board in May 2011, when they were remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Notice is taken that one such issue before the Board in May 2011 was that of a compensable rating for transient ischemic attacks with lacunar infarct and that while the case was in remand status, the RO by its rating decision of July 2012 increased the rating from 0 percent to 10 percent, effective from June 1, 2007; thus the issue on appeal has been recharacterized as indicated on the title page of this document.  Following the AMC's attempts to complete the other actions sought by the prior remand, the case has since been returned to the Board for further review.  

The issues of the Veteran's entitlement to direct and secondary service connection for bilateral gastrocnemius atrophy, a rating in excess of 10 percent for transient ischemic attacks with lacunar infarct, and special monthly compensation on the basis of housebound criteria from June 2007 to December 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the RO through the AMC.  



FINDING OF FACT

By his written statement received by VA in November 2011, the Veteran withdrew from appellate consideration the issue of his entitlement to direct and secondary service connection for an acquired psychiatric disorder, to include an anxiety disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of the Veteran's entitlement to direct and secondary service connection for an acquired psychiatric disorder, to include an anxiety disorder, have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Here, the Veteran, unrepresented by counsel or a service organization, by way of his signed, written statement, received by VA in November 2011 withdrew from appellate consideration the issue of his entitlement to direct and secondary service connection for an acquired psychiatric disorder, to include an anxiety disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed. 


ORDER

The appeal involving the issue of the Veteran's entitlement to direct and secondary service connection for an acquired psychiatric disorder, to include an anxiety disorder, is dismissed. 


REMAND

By its most recent remand, the Board directed that the Veteran be afforded a VA medical examination and that medical opinions be obtained as to the nature and etiology of his claimed bilateral gastrocnemius atrophy.  

On remand, A VA fee-basis evaluation of the Veteran in April 2012 disclosed atrophy of his left gastrocnemius muscle with strength testing at that time showing a deficit of 50 percent or more with respect to the left leg.  The disparity in muscle weakness was attributed by the evaluator to various areas of infarct due to frequent transient ischemic attacks.  

In addition, the Veteran's spouse, a nurse, provided a written statement in January 2012 as to her observations of ongoing difficulties involving the Veteran's attention span, memory, balance, coordination, emotion, perception, hypersensitivity to light and sound, facial weakness, and tension in his face.  

Evidence more to the contrary was developed through VA central nervous system evaluation in January 2012, findings from which yielded a diagnosis of transient ischemic attacks with there being shown, in part, no lower extremity muscle weakness or atrophy due to a central nervous system disorder.  But, it was that physician's task in January 2012 to address only the nature and severity of the Veteran's transient ischemic attacks and lacunar infarcts, as opposed to the nature and etiology of his claimed gastrocnemius atrophy.  In August 2012, a VA medical professional opined following a review of his claims folder that the Veteran had not been and never had been diagnosed with bilateral gastrocnemius atrophy, citing the findings of the VA examiner in January 2012 and noting in explanation that the problem presented for identification was that of the Veteran's complaint of gastrocnemius atrophy.  The VA examiner responded in the negative as to the questions posed by the Board pertaining to entitlement to service connection on either a direct or secondary basis.  

Further input by way of additional medical opinion was obtained by VA in May 2013 based on a records review, with the VA reviewing physician finding that the April 2012 notation by a fee-basis provider of atrophy of the left gastrocnemius was incomplete in the absence of any additional findings, including measurements.  Rather, that physician noted that no muscle atrophy was identified on VA examination in January 2012 and that a finding of moderate atrophy so soon after in April 2012 would have required the Veteran to have been wheelchair-bound or bedridden, which the record did not otherwise reflect.  The May 2013 reviewer otherwise endorsed the August 2012 opinion of the VA physician and concluded that there currently was no concrete evidence of any gastrocnemius atrophy, thereby eliminating the need to answer questions posed as to service onset, causality, or aggravation.  

The Board points out that service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and that the requirement that there be a current disability is satisfied when the disability is shown at any time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, gastrocnemius atrophy is referenced repeatedly during the 2000s by attending medical professionals and the Veteran, and while it is evident that it may not now be present, the Board under McClain is compelled to conclude that the current disability requirement has been met, thus leaving for analysis the questions of its service incurrence and/or causation or aggravation by service-connected lumbar spine disablement and raising the need for medical opinion as to those questions.  Moreover, neither VA reviewing physician in August 2012 or May 2013 referenced the measurements of the Veteran's lower extremities in April 2012 which directly support the existence of left leg atrophy, nor was any consideration apparently afforded the Veteran's own statements and observations and those of his spouse/nurse.  As a result, further development to determine whether the atrophy indicated is of service onset or otherwise the result of service-connected disability is deemed necessary.  

By this appeal, the Veteran also seeks a rating in excess of 10 percent for the residuals of his transient ischemic attacks with lacunar infarcts.  This disorder was last examined in early 2012 per the Board's prior remand and only tangentially addressed in subsequent VA examinations or reviews while the case remained in remand status.  The Veteran has set forth detailed allegations as to why the January 2012 examination was inadequate.  Among those allegations are the VA's examiner's purported failure to take and commit to writing an accurate medical history, including medications currently in use by the Veteran such as Gabapentin and Neurotonin, and his refusal to consider the Veteran's oral and written communications made known or available to him regarding subjective residuals at the time of the evaluation.  The Veteran further argues that the VA examiner noted no pertinent signs or symptoms and responded that no sleep disturbance or erectile dysfunction was present, without asking him whether or not any such impairment was occurring and without notation that erectile dysfunction was already service connected.  He maintains that 95 percent of the claimed testing did not take place and cites as an example that no lower extremity muscle weakness test or testing of the knee or ankle was even attempted.  As well, the Veteran alleges error on the part of the VA examiner in noting the absence of his use of any assistive devices, when in fact use of a VA-issued cane was made by him.  On that basis, he requests that the examination report be removed from his claims folder and/or disregarded, and that a more comprehensive examination be undertaken.  As well, he reports a worsening of the disorder in question and, in support thereof, provides an account of his wife's observations in January 2012 regarding current manifestations.  Moreover, an opinion is needed as to whether the residuals of symptoms and manifestations of the disorder in question are reasonably dissociable from those involving any service-connected disability of the lumbar spine or related radiculopathy of the lower extremities, and/or disorders of the knees, or nonservice-connected disablement.  See Mittleider v. West, 11 Vet. App. 181,182 (1998) (if the manifestations of a service-connected disability cannot be separated from the manifestations of another disability, all manifestations must be attributed to the service-connected condition).

On the basis of the foregoing, further examination of the Veteran's service-connected transient ischemic attacks with lacunar infarcts is needed and additional  action by the Board of the intertwined claim for special monthly compensation is deferred, pending the outcome of the rating of that service-connected disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder all pertinent VA treatment records, including those compiled by fee-basis providers, which are not already on file.  

2.  Afford the Veteran a VA examination by a medical professional who has not previously examined or treated him in order to assess the nature and etiology of his claimed bilateral gastrocnemius atrophy.  Provide to the examiner the Veteran's actual and virtual VA claims folder for review.  That evaluation should consist of a detailed medical history, clinical evaluation, and any testing deemed necessary by the examiner.  The current presence or absence of gastrocnemius atrophy of each lower extremity should be noted by measurement.  Regardless of whether any such atrophy is now present, as to the gastrocnemius atrophy shown previously the VA examiner is asked to offer medical opinions with full supporting rationales as to whether it is at least as likely as not (50 percent or greater probability) that such atrophy originated in military service or is otherwise attributable to service, as well as whether the Veteran's gastrocnemius atrophy of either lower extremity was caused or aggravated by his service-connected lumbar strain and/or lumbar radiculopathy.  

3.  Afford the Veteran a VA examination by a medical professional who has not previously examined or treated him in order to assess the nature and severity of his service-connected transient ischemic attacks with lacunar infarcts.  Provide to the examiner the Veteran's actual and virtual VA claims folder for review.  That evaluation should consist of a detailed medical history, clinical evaluation, and any testing deemed necessary by the examiner.  All pertinent symptoms and manifestations specifically attributable to the service-connected transient ischemic attacks with lacunar infarcts should be outlined in full and whether any such symptoms or manifestations cannot be reasonably dissociated from other service-connected disorders (lumbar strain, radiculopathy of each lower extremity, and right and left knee disorders) or nonservice-connected disabilities should also be fully addressed.  

4.  Lastly, after ensuring that each of the actions requested has been fully completed and any other development deemed necessary by the RO/AMC is completed, readjudicate each of the issues remaining on appeal, including that of special monthly compensation on the basis of housebound criteria from June 1, 2007, to December 31, 2008.  If any benefit sought on appeal continues to be denied, furnish the Veteran a supplemental statement of the case and permit him a reasonable period in which to respond, before returning the case to the Board for further review.  

No action by the Veteran is needed until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


